J-S09004-20
J-S09005-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: JOHN L. WALLACE                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: COMMONWEALTH OF                 :
    PENNSYLVANIA                               :
                                               :
                                               :
                                               :
                                               :   No. 1221 EDA 2018

                 Appeal from the Order Entered March 23, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-MD-0000356-2018

    IN RE: STEADFAST PROTECTION LLC            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: COMMONWEALTH OF                 :
    PENNSYLVANIA                               :
                                               :
                                               :
                                               :
                                               :   No. 1222 EDA 2018

                 Appeal from the Order Entered March 23, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-MD-0000359-2018


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED OCTOBER 09, 2020

        In these related cases, Appellant, the Commonwealth of Pennsylvania

(“the Commonwealth”), appeals from the March 23, 2018 orders granting

private detective licenses to John L. Wallace (“Wallace”) and Wallace’s limited

liability company, Steadfast Protection LLC (“Steadfast”), pursuant to the

____________________________________________
*   Retired Senior Judge assigned to the Superior Court.
J-S09004-20
J-S09005-20


Private Detective Act of 1953 (“the Private Detective Act” or “the Act”), 22

P.S. §§ 11-30.1 We affirm the orders.

       These appeals concern the same facts. Wallace filed an application for

a private detective license in his own right, and he filed a separate application

for Steadfast, as the sole owner and principal. The trial court docket number

with respect to Wallace’s application in his individual capacity is CP-51-MD-

0000356-2018 (“356-2018”), and the trial court docket number in Steadfast’s

case is CP-51-MD-0000359-2018 (“359-2018”).2 On March 23, 2018, the trial

court issued nearly identical orders at both trial court docket numbers. The

order at 356-2018 granted Wallace a private detective license in his own right,

and the order at 359-2018 granted Steadfast, a business entity, a private

detective license based on the trial court’s conclusion that Wallace was a

qualified applicant on behalf of Steadfast. As stated, both appeals involve the

same facts and procedural posture, and the Commonwealth raises the same

issues and filed nearly identical briefs in each appeal. Therefore, we dispose

of these matters in a single decision.

____________________________________________
1The trial court’s order granting a license pursuant to the Private Detective
Act does not fall within the provisions of Section 762 of the Judicial Code, 42
Pa.C.S. § 762 (describing the appellate jurisdiction of the Commonwealth
Court); therefore, the appeal is properly before this Court. 42 Pa.C.S. § 742;
In re Centeno, 5 A.3d 1248, 1248, n.1 (Pa. Super. 2010).
2 When the electronic records in these matters were first received in this Court,
the appeals at both 1221 EDA 2018 and 1222 EDA 2018 contained the records
from 356-2018. However, we were able to obtain the record from 359-2018,
which corresponds to the appeal at 1222 EDA 2018. We have corrected the
appeal paragraph at 1222 EDA 2018 to reflect that it is an appeal from the
order entered at 359-2018.


                                           -2-
J-S09004-20
J-S09005-20


                          Appeal at 1221 EDA 2018

      We first address the Commonwealth’s appeal at Superior Court docket

number 1221 EDA 2018, in which the Commonwealth challenges the trial

court’s grant to Wallace of a private detective license in his individual capacity.

      The record reveals that, on January 23, 2018, Wallace filed an

application for a private detective license in his individual capacity pursuant

to Section 4 of the Private Detective Act. Wallace attached to his application

a copy of his certificate of honorable discharge from the United States Marine

Corps, which stated that he served on active duty in the Marine Corps from

1987 to 1992. Wallace Application, 1/22/18, Exhibit A. Wallace’s primary

specialty during his service was as a Spanish-language “cryptologic linguist”

and he served in this role for three years and eight months. Id. Wallace also

reported in his application a 2002 conviction for possession of a small amount

of marijuana pursuant to Section 13(a)(31) of the Controlled Substance, Drug,

Device, and Cosmetic Act (“the Drug Act”), 35 P.S. § 780-113(a)(31). Wallace

Application, 1/22/18, Exhibit A.

      A hearing was held before the trial court on March 23, 2018. At the

hearing, Wallace testified that his cryptologic linguist work was as an

“interrogator and linguist” while in the Marine Corps.      N.T., 3/23/18, at 5.

Wallace also served in the Marine Corps reserves for three years subsequent

to his active duty service. Id. at 8. Wallace further testified that he worked

as a corrections officer at Curran-Fromhold Correctional Facility in Philadelphia




                                       -3-
J-S09004-20
J-S09005-20


for over six years and that he was currently taking classes with a private

investigative service in Montgomery County, Pennsylvania. Id. at 5-7.

       On March 23, 2018, the trial court entered an order granting Wallace’s

application.    The Commonwealth filed a timely appeal.3        On appeal, the

Commonwealth asserts that the trial court erred in granting Wallace a private

detective license because Wallace was not qualified under the Private

Detective Act. Specifically, the Commonwealth avers that Wallace does not

meet the statutory qualifications because he has a drug-possession conviction,

which disqualifies him under Section 6 of the Act, and because Wallace lacks

three years of relevant work experience pursuant to Section 4 of the Act.

       We first address whether Wallace’s drug-possession conviction made

him statutorily ineligible for a license. The interpretation and application of a

statute are questions of law.        C.B. v. J.B., 65 A.3d 946, 951 (Pa. Super.

2013). Our standard of review is de novo, and our scope of review is plenary.

Id.

       The trial court concluded that this issue was waived because it was

raised for the first time in the Commonwealth’s concise statement of errors

complained of on appeal, reasoning as follows:

       This [c]ourt did not take into consideration [Wallace’s] prior
       conviction, because the Commonwealth failed to provide any
       evidence or argument that [Wallace] had been convicted of [a]
       criminal offense and that the offense disqualified [Wallace] from
       lawfully obtaining the private detective license. Pennsylvania
____________________________________________
3The Commonwealth filed its concise statement of errors on May 10, 2018,
and the trial court filed a Pa.R.A.P. 1925(a) opinion on June 26, 2019.


                                           -4-
J-S09004-20
J-S09005-20

       [Rule of Appellate Procedure] 302(a) provides an issue not raised
       in the lower court is waived and cannot be raised for the first time
       on appeal.

Trial Court Opinion, 6/26/19, at 2, n.1. For the following reasons, we disagree

with the trial court’s finding of waiver.

       Section 6 of the Private Detective Act provides, in relevant part, as

follows:

       (a) When the application shall have been examined, and such
       further inquiry and investigation made as the court of quarter
       sessions[4] or the district attorney shall deem proper, and when
       the court of quarter sessions shall be satisfied therefrom of the
       good character, competency and integrity of such applicant, or, if
       the applicant be a partnership, association or corporation, of the
       individual members or officers thereof, and a period of ten days
       from the date of the filing of the application shall have passed, the
       court of quarter sessions shall issue and deliver to such applicant
       a certificate of license to conduct such business, and to own,
       conduct or maintain a bureau, agency, sub-agency, office or
       branch office for the conduct of such business on the premises
       stated in such application . . . . The license granted pursuant to
       this act shall last for a period of two years, but shall be revocable
       at all times by the court of quarter sessions for cause shown. . .
       .

       (b) Except as hereinafter provided in this subsection, no such
       license shall be issued to any person who has been
       convicted in this State or any other state or territory of a
       felony, or any of the following offenses: (1) illegally using,
       carrying or possessing a pistol or other dangerous weapon; (2)
       making or possessing burglar’s instruments; (3) buying or
       receiving stolen property; (4) unlawful entry of a building; (5)
       aiding escape from prison; (6) unlawfully possessing or
       distributing habit forming narcotic drugs; (7) picking pockets
       or attempting to do so; (8) soliciting any person to commit
____________________________________________
4Subsequent to the enactment of the Private Detective Act, the Pennsylvania
Constitution abolished the courts of quarter sessions and “the courts of
common pleas now entertain applications for private detective licenses.” In
re Sentry Security, Inc., 393 A.2d 880, 883 n.8 (Pa. Super. 1978).


                                           -5-
J-S09004-20
J-S09005-20

      sodomy or other lewdness; (9) recklessly endangering another
      person; (10) making terroristic threats; or (11) committing simple
      assault.

22 P.S. § 16(a), (b) (emphasis added).

      As stated above, Wallace admitted in his application that in 2002, he

was convicted of possessing a small amount of marijuana.              Wallace’s

Application, 1/23/18, at Exhibit A.    Appended to his application, Wallace

provided his Pennsylvania State Police criminal history record and a statement

explaining the details of the conviction. Id. Thus, Wallace presented this

issue to the trial court and provided the evidence himself.     We discern no

authority requiring the Commonwealth to further demonstrate that Wallace

had a prior conviction when the issue already was before the court.

      Although the trial court does not address this claim of error, it cites In

re Sentry Security, Inc., 393 A.2d 880 (Pa. Super. 1978), in support of its

position that the Commonwealth bore the burden of proving Wallace did not

meet the requirements for a license under the Private Detective Act. Trial

Court Opinion, 6/26/19, at 4. In Sentry Security, the trial court granted the

applicant a private detective license, and the Commonwealth offered no

objection. Sentry Security, 393 A.2d at 881 & n.5. In the application, the

applicant averred that he “had been regularly employed as a detective for at

least three years.” Id. at 881. Because there was no objection, the trial court

believed that the information in the application was accurate and correct, and

it concluded that the applicant was qualified pursuant to Section 4 of the Act.

Id. However, after learning that the applicant had not served as a detective,



                                      -6-
J-S09004-20
J-S09005-20


the Commonwealth sought to revoke the license averring that the applicant’s

experience was not satisfactory under the Act.           Id.   In addressing the

Commonwealth’s motion for revocation, this Court stated:

      As the lower court noted in its opinion, the Commonwealth, as
      instigator of the revocation proceedings, bears the burden of
      proving [the applicant’s] lack of the requisite qualifications by a
      preponderance of the evidence.         See, e.g., Secretary of
      Revenue v. John’s Vending Corp., [309 A.2d 358 (Pa. 1973)].

Id. at 883 n.9.

      In the instant case, the Commonwealth did not seek to revoke a license

that had been granted.      Rather, during Wallace’s application process, the

Commonwealth asserted that Wallace was not eligible. In other words, no

license had been granted, and the trial court was merely reviewing Wallace’s

eligibility for a license. As noted, Wallace presented his criminal history to the

trial court.   Nothing in Sentry Security requires the Commonwealth to

introduce duplicative evidence of a criminal history that already was before

the court. Section 6 of the Act provides that certain prior convictions make

an applicant ineligible for a license, and the trial court is not to issue a license

if the applicant is ineligible. 22 P.S. § 16(b). Herein, it is undisputed that

evidence of Wallace’s prior conviction was before the trial court. Therefore,

we conclude this issue was not waived.

      However, although we agree with the Commonwealth that the issue was

not waived, we disagree with the Commonwealth’s assertion that Wallace’s

2002 conviction for possession of a small amount of marijuana makes him




                                       -7-
J-S09004-20
J-S09005-20


ineligible for a private detective license under Section 6. The statute provides

“no such license shall be issued to any person who has been convicted [of] . .

. unlawfully possessing or distributing habit forming narcotic drugs[.]” 22

P.S. § 16(b)(6) (emphasis added). “Narcotic” is not defined in the Private

Detective Act. However, as noted above, Wallace was convicted under Section

13(a)(31) of the Drug Act.          The Drug Act does define narcotic drugs but

excludes marijuana from that definition.         35 P.S. § 780-102(b).5   For this

reason, we cannot conclude that Wallace’s conviction renders him ineligible

for a license. Accordingly, the Commonwealth is due no relief on this issue. 6

        The Commonwealth also asserts that the trial court erred in concluding

that Wallace satisfied the work experience requirement of Section 4 of the

Private Detective Act. This provision provides, in relevant part, as follows:

____________________________________________
5   “Narcotic” is defined in the Drug Act as follows:
     “Narcotic” means any of the following, whether produced directly or
     indirectly by extraction from substances of vegetable origin, or
     independently by means of chemical synthesis or by a combination of
     extraction and chemical synthesis: (i) opium, (ii) any opiate having an
     addiction-forming or addiction-sustaining capacity similar to morphine,
     but not including the isoquinoline alkaloids of opium, (iii) any compound,
     manufacture, salt, derivative, or preparation of opium or any opiate,
     and (iv) any substance, compound, manufacture, salt, derivative, or
     preparation thereof, which is chemically identical with any of the
     substances referred to in (i), (ii) or (iii).
35 P.S. § 780-102(b); see also Commonwealth v. Ramos, 83 A.3d 86, 90
n.5 (Pa. 2013) (stating that marijuana is a Schedule I controlled substance
under the Drug Act but “it is not a ‘narcotic drug’” under that law).
6 For these reasons, we disagree with the Commonwealth’s assertion that it
“could simply petition the lower court to revoke Wallace’s license based on
his plain and uncontested prior conviction.” Commonwealth’s Brief at 9. As
stated, Wallace’s conviction does not render him ineligible.


                                           -8-
J-S09004-20
J-S09005-20

     Any person, partnership, association, or corporation, intending to
     conduct a private detective business, the business of investigator,
     or the business of watch, guard or patrol agency, or the business
     of a detective agency, and any person, partnership, association,
     or corporation, intending to conduct the business of furnishing or
     supplying information as to the personal character of any person,
     or as to the character or kind of the business and occupation of
     any person, partnership, corporation, society, or association, or
     any person or group of persons, or intending to own, conduct,
     manage or maintain a bureau or agency for the above mentioned
     purposes, or, while engaged in other lawful business activities,
     also intending to engage in any one or more of the activities set
     forth in subsections (a), (b) and (c) of section two of this act [22
     P.S. § 12], except exclusively as to the financial rating, standing
     and credit responsibility of persons, partnerships, associations, or
     corporations, shall, for each such bureau or agency, and for each
     and every sub-agency, office and branch office to be owned,
     conducted, managed or maintained by such person, partnership,
     association or corporation for the conduct of such business, file,
     in the office of the clerk of the court of quarter sessions of the
     county wherein the principal office of such business is located, a
     written application, duly signed and verified, as follows:

     (a) If the applicant is a person, the application shall be signed and
     verified by such person, and if the applicant is a partnership or
     association, the application shall be signed and verified by each
     individual composing or intending to compose such partnership or
     association. . . . Every such applicant shall establish, to the
     satisfaction of the court of quarter sessions and by at least
     two duly acknowledged certificates, that such applicant, if
     he be a person, or, in the case of a partnership, association,
     or corporation, at least one member of such partnership,
     association, or corporation, has been regularly employed
     as a detective, or shall have been a member of the United
     States government investigative service, a sheriff, a
     member of the Pennsylvania State Police, or a member of
     a city police department of a rank or grade higher than that
     of patrolman, for a period of not less than three years. . . .

22 P.S. § 14(a) (emphasis added). Thus, under the Private Detective Act, an

applicant must establish that he “has been regularly employed as a detective”

for three years or, in the alternative, that he has served for at least three


                                     -9-
J-S09004-20
J-S09005-20


years as “a member of the United States government investigative service, a

sheriff, a member of the Pennsylvania State Police, or a member of a city

police department of a rank or grade higher than that of patrolman.” Id.

      The trial court concluded that Wallace satisfied the work experience

requirement and stated as follows:

      [Wallace’s] experience as an interrogator and linguist in the
      United States Marine Corp[s] for five years, undoubtedly satisfies
      the statutory three-year investigative experience requirement.
      [Wallace’s] experience as an interrogator and linguist is similar to
      the applicant in [In re Kuma K-9 Security, Inc., 506 A.2d 445
      (Pa. Super. 1986),] who had conducted several criminal
      investigations for [a] private detective agency. The Private
      Detective Act of 1953 mandates experience where investigative
      skills are paramount, as evidenced by the statute’s enumerated
      list. Since the statute does not require the applicant’s experience
      to have been completed within a law enforcement agency, we find
      that [Wallace’s] experience constitutes the investigative skills
      contemplated by the statute.

Trial Court Opinion, 6/26/19, at 5 (footnote omitted). We agree with the trial

court’s conclusion.

      Court have traditionally employed a “functional analysis” with reference

to the types of investigative matters of a “private detective business” as

defined in the Private Detective Act.     22 P.S. § 12(a), (b); Kuma K-9

Security, 506 A.2d at 447-48; Sentry Security, 417 A.2d at 193. The Act

states that a private detective business shall include “the making, for hire,

reward, or for any consideration whatsoever, of any investigation or

investigations for the purpose of obtaining information with reference to any

of the following matters”:



                                     - 10 -
J-S09004-20
J-S09005-20

     (1) Crime or wrongs done or threatened against the
     government of the United States of America or any state or
     territory of the United States of America.

     (2) The identity, habits, conduct, movements, whereabouts,
     affiliations, associations, transactions, reputation, or character, of
     any person, group of persons, association, organization, society,
     other groups of persons, partnership, or corporation.

     (3) The credibility of witnesses or other persons.

     (4) The whereabouts of missing persons.

     (5) The location or recovery of lost or stolen property.

     (6) The causes and origin of, or responsibility for, fires, or libels,
     or losses, or accidents, or damage, or injuries, to real or personal
     property.

     (7) The affiliation, connection, or relation, of any person,
     partnership, or corporation, with any union, organization, society,
     or association, or with any official member or representative
     thereof.

     (8) With reference to any person or persons seeking employment
     in the place of any person or persons who have quit work by
     reason of any strike.

     (9) With reference to the conduct, honesty, efficiency, loyalty, or
     activities, of employes, agents, contractors and subcontractors.

     (10) The securing of evidence to be used before any authorized
     investigating committee, board of award, board of arbitration, or
     in the trial of civil or criminal cases.

     (11) The furnishing, for hire or reward, of watchmen, or guards,
     or private patrolmen, or other persons, to protect persons or
     property, or to prevent the theft or the unlawful taking of goods,
     wares and merchandise, or to prevent the misappropriation or
     concealment of goods, wares or merchandise, money, bonds,
     stocks, choses in action, notes, or other valuable documents,
     papers, and articles of value, or to procure the return thereof, or
     the performing of the service of such guard or other person, or
     any of said purposes.

22 P.S. § 12(b) (emphasis added).



                                    - 11 -
J-S09004-20
J-S09005-20


       Here, Wallace served on active duty in the Marine Corps for five years

and for three years and eight months of this period he worked as a cryptologic

linguist with Spanish language expertise, rising to the rank of corporal. N.T.,

3/23/18, at 5-8; Wallace Application, 1/22/18, Exhibit A. When asked by the

trial court what types of investigative work he performed, Wallace stated that

he “worked for NGSH security book activity” and that he was stationed in

Guantanamo Bay Detention Camp in Cuba and in Panama.7 N.T., 3/23/18, at

8.   Wallace explained that his duties required him to “listen[] in” on

communications and also to perform interrogations. Id. We conclude that

Wallace’s Marine Corps service was analogous to that of a detective under the

Act because it required the investigation of “[c]rime or wrongs done or

threatened against the government of the United States of America.” 22 P.S.

§ 12(b)(1).     Furthermore, listening in on communications and performing

interrogations would entail other statutorily enumerated activities, such as

determining the credibility of witnesses or other persons, 22 P.S. § 12(b)(3),

and the identity, habits, and conduct of individuals or organizations. 22 P.S.

§ 12(b)(2).

       While the Commonwealth contends that Wallace’s military service does

not satisfy Section 4(a) of the Act because he does not have the “requisite

criminal investigative experience under the statute,” Commonwealth’s Brief
____________________________________________
7 The record reflects that Wallace, in fact, testified that he “was stationed at
Guantanamo Panama.” N.T., 3/23/18, at 8. We presume that Wallace meant
that he was stationed at the Guantanamo Bay Detention Camp in the nation
of Cuba, and he was also stationed in the nation of Panama.


                                          - 12 -
J-S09004-20
J-S09005-20


at 13 (emphasis added), as we have explained, “the term ‘detective’ or the

phrase ‘regularly employed as a detective’ have never been limited to persons

employed by law enforcement agencies.” In re Kuma K-9 Security, Inc.,

506 A.2d 445, 447 (Pa. Super. 1986); see also In re Harding, 369 A.2d

871, 872-74 (Pa. Super. 1977) (holding that a detective in the Bureau of

Investigations in the Pennsylvania Auditor’s General’s office satisfied the work

requirements of the Act even though he was not employed in a law

enforcement function). The Commonwealth further contrasts this case with

Sentry Security and Kuma K-9 Security wherein the applicants were

determined to have participated in six and nine of the eleven listed activities,

respectively.8 See Sentry Security, 417 A.2d at 193; Kuma K-9 Security,

506 A.2d at 448.         However, the statute clearly provides that a private

detective business involves “any” one of the listed activities. 22 P.S. § 12(b).

The trial court found that Wallace’s military service was analogous to the

statutory duties of a detective, and we must defer to the role of the trial court,

____________________________________________
8 The Commonwealth also distinguishes this case from Kuma K-9 Security
because in that case the appellant submitted “two certificates” to document
his work experience in compliance with Section 4(a). See Commonwealth’s
Brief at 12 (quoting Kuma K-9 Security, 506 A.2d at 446); see also 22 P.S.
§ 14(a) (“Every such applicant shall establish, to the satisfaction of the court
of quarter sessions and by at least two duly acknowledged certificates . . .”).
However, Appellant listed his military service in his application and also
separately attached as an exhibit to the application a copy of a form DD-214
“Certificate of Release or Discharge from Active Duty.” Wallace Application,
1/22/18, § 4, Exhibit A. Furthermore, Wallace described the nature of his
military service upon examination by the trial court. N.T., 3/23/18, at 5-8.
Therefore, Wallace complied with the requirement of Section 4(a) that he
submit two certificates of his work experience to the trial court.


                                          - 13 -
J-S09004-20
J-S09005-20


rather than this Court, in assessing the credibility of testimony and making

findings of fact. Carlino East Brandywine, L.P. v. Brandywine Village

Association, 197 A.3d 1189, 1207 (Pa. Super. 2018); see also 22 P.S. §

14(a) (providing that an applicant for a private detective license must

establish “to the satisfaction of the court of” common pleas that they met the

work experience requirement).

       Although the trial court did not address the issue, we conclude that

Wallace also satisfied Section 4(a)’s work experience requirement because he

was “a member of the United States government investigative service” for

over three years. 22 P.S. § 14(a). The Act does not define “the United States

government investigative service,” nor does such a body exist within the

federal government.9 Furthermore, this requirement is not by its plain text

restricted to the investigation of violations of the criminal laws of the United

States, and there are numerous bodies within the federal government that

perform investigative work, such as the Internal Revenue Service and the

Central Intelligence Agency, that do not primarily perform a law enforcement

function.   Therefore, we interpret the requirement that a private detective

license applicant was a “member of the United States government
____________________________________________
9  As this provision is ambiguous, we therefore must turn to our rules of
statutory construction, which requires that we give effect to the legislative
intent underlying the statute. McGrath v. Bureau of Professional and
Occupational Affairs, State Board of Nursing, 173 A.3d 656, 662 (Pa.
2017) (citing 1 Pa.C.S. § 1921(a), (c)). We are also mindful of the fact that
we must construe statutory terms “according to their common and approved
usage.” 1 Pa.C.S. § 1903(a).



                                          - 14 -
J-S09004-20
J-S09005-20


investigative service” to mean that the applicant served in an investigative

capacity at any agency, branch, or body within the federal government,

whether that body is primarily engaged in criminal investigative work or not.10

       Here, as a Spanish-language cryptologic linguist in the Marine Corps,

Wallace “listened in” on communications and performed interrogations while

based at United States military bases abroad. This undoubtedly constitutes

investigative work performed on behalf of the United States government and

while serving in the United States military. Thus, Wallace satisfied the work

experience requirement that he worked for three or more years in “the United

States government investigative service.”

       Accordingly, we conclude that the trial court correctly determined that

Wallace satisfied the work requirement of the Private Detective Act and

granted Wallace’s petition for a private detective license. We therefore affirm

the order appealed at 1221 EDA 2018, which was entered at trial court docket

number 356-2018.




____________________________________________
10 This interpretation of the Act is consistent with the statutory work
requirements in effect in two of our neighboring states. N.J. Stat. § 45:19-12
(providing that an applicant by showing that he “at least 5 years’ experience
as an investigator . . . with an investigative agency of the United States of
America or any State, county or municipality thereof”); N.Y. Gen. Bus. Law §
72 (work requirement for may be satisfied where the applicant has been
employed for more than three years as an “investigator in an agency of the
state, county, or United States government” performing functions similar to
those of a private detective).


                                          - 15 -
J-S09004-20
J-S09005-20


                             Appeal at 1222 EDA 2018

        We turn now to the Commonwealth’s appeal at Superior Court docket

number 1222 EDA 2018. In this appeal, the Commonwealth avers that the

trial court erred in granting Steadfast, a business entity, a private detective

license.    The Commonwealth asserts that the sole member of Steadfast,

Wallace, was not qualified for a license in his individual capacity, and

therefore, Steadfast was not qualified for a license. The record does not reveal

a separate trial court opinion at this docket number. However, the facts are

the same, except that this appeal involves the order granting Steadfast a

private detective license.

        Pursuant to Section 4(b) of the Private Detective Act, a business entity

qualifies for a private detective license where the entity’s owners and officers

satisfy the requirements set forth for an individual under Section 4(a).11 See
____________________________________________
11   Section 4(b) states as follows:
     (b) If the applicant is a corporation, the application shall be signed and
     verified by the president, secretary and treasurer thereof, and shall
     specify the name of the corporation, the date and place of its
     incorporation, the location of its principal place of business, and the
     name of the city, borough township, or incorporated town, stating the
     street and number if the premises have a street and number, and
     otherwise such apt description as will reasonably indicate the location
     thereof, where is to be located the bureau, agency, sub-agency, office
     or branch office for which the license is desired, the amount of the
     corporation’s outstanding paid up capital stock and whether paid in cash
     or property, and, if in property, the nature of the same, and shall be
     accompanied by a duly certified copy of its certificate of incorporation.
     Each and every requirement of clause (a) of this section as to a
     person or individual member of a partnership or association shall
     apply to the president, secretary and treasurer, and each such
     officer, his successor and successors, shall, prior to entering



                                          - 16 -
J-S09004-20
J-S09005-20


Kuma K-9 Security, 506 A.2d at 448 (in order for a business entity to

possess a private detective license, an individual applicant must satisfy the

qualifications for a license); see also 22 P.S. §§ 14, 16 (enumerating the

qualifications for a business entity to obtain a license). Thus, Steadfast could

not obtain a license unless Wallace, as Steadfast’s sole owner and officer,12

satisfied the requirements for licensure. 22 P.S. § 14(b).

        In our disposition of the appeal at 1221 EDA 2018, we concluded that

Wallace satisfied the statutory qualifications and affirmed the grant of

Wallace’s petition.      Because Wallace is qualified for a license, and the

Commonwealth has raised no independent objection to Steadfast’s licensure,

Steadfast is also eligible for a private detective license as a business entity.

Kuma K-9 Security, 506 A.2d at 448.                Therefore, we affirm the order

granting Steadfast a private detective license.




____________________________________________

     upon the discharge of his duties, sign and verify a like statement,
     approved in like manner, as is by clause (a) prescribed in the
     case of a person or individual member of a partnership or
     association. In the event of the death, resignation or removal of such
     officer, due notice of that fact shall forthwith be given in writing to the
     court of quarter sessions, together with a copy of the minutes of any
     meeting of the board of directors of said corporation, certified by the
     secretary, indicating the death, resignation or removal of such officer,
     and the election or designation of the successor of such deceased,
     resigned or removed officer.
22 P.S. § 14(b) (emphasis added).
12 Wallace is the sole owner of Steadfast and the individual applicant on
Steadfast’s behalf. Steadfast’s Application, 1/23/18.


                                          - 17 -
J-S09004-20
J-S09005-20


                                  Conclusion

      For the reasons set forth above, we conclude that the trial court did not

err in concluding that Wallace satisfied the requirements for licensure under

the Private Detective Act and granting him a license. Thus, we affirm the

order appealed at 1221 EDA 2018. Moreover, because Wallace was qualified

to obtain a private detective license, Steadfast, having Wallace as its sole

owner and officer, qualifies for a private detective license as a business entity.

Therefore, we also affirm the order appealed at 1222 EDA 2018.

      Orders affirmed.

      Judge Lazarus joins the Memorandum.

      Judge Shogan files a Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/20




                                     - 18 -